DocuSign Envelope ID: B7559643-823E-4BCA-A725-92A1B6EF1DBE
            Case 1:20-cv-01501-JPM Document 27-2 Filed 04/07/21 Page 1 of 2 PageID #: 283

                                                 Declaration of Richard Molina

            I, Richard “Ricky” Molina, declare the following:

                     1.      I have personal knowledge of the matters stated in this declaration and could

            competently testify to the same if called upon to do so.

                     2.      Until September 23, 2020, I worked for the D’Argent Companies. I worked there

            for approximately two years. I worked first as a cook and then as assistant general manager of

            D’Argent’s Huddle House franchise from 2018 to 2019.

                     3.      In approximately June 2019, I was promoted to be general manager of D’Argent’s

            CC’s Coffee Franchise.

                     4.      In 2020, I met with Justin Giallonardo. He told me that he was going to deduct

            money from Wes Pigott’s paycheck because Wes had paid overtime to employees, which he

            wasn’t supposed to do.

                     5.      Justin then used my log-in credentials in the Heartland software program to go in

            and deduct money from Wes Pigott’s paycheck.

                     6.      From this and other conversations with Justin, I understood that D’Argent’s

            general policy was to not pay workers at all for hours they worked over 40 hours in a week.

                     7.      Not only was D’Argent not paying time-and-a-half for overtime hours, it was

            D’Argent policy not to pay at all for overtime hours.

                     8.      But the CC’s Coffee House was very busy at times. And so when I was managing

            the CC’s Coffee House, my subordinates would often work more than 40 hours in a week.

                     9.      To comply with D’Argent’s policy of not paying overtime, I would sometimes

            delete hours in the Brinks Point of Sale system, reducing the hours down to 40. I would then

            enter 40 hours into the Heartland system, and the employee would be paid for only 40 hours.

                     10.     Other times, if an employee hit 40 hours, I would just tell them not to clock-in for

            the rest of their hours that week – but they still had to keep working.



                                                               1
DocuSign Envelope ID: B7559643-823E-4BCA-A725-92A1B6EF1DBE
            Case 1:20-cv-01501-JPM Document 27-2 Filed 04/07/21 Page 2 of 2 PageID #: 284

                     11.     On occasion, to prevent employees from quitting, I would pay them some of their

            overtime. Justin would give me a hard time whenever this occurred, and I would have to fight

            with him in order to pay the portion of the employee’s overtime. Justin allowed this occasionally

            as an exception to the general policy because the CC’s was so profitable at that time.

                     12.     Also in 2020, I met with Justin Giallonardo. He asked me to pull together a list of

            all employees. He then started talking about “Alyssa” and a “lawsuit”, and gave me a directive –

            to make everyone part-time except the managers. At Justin’s direction, I went into Heartland and

            reclassified all non-managerial staff as part-time.

                     13.     He also told me to take other steps to make it look like D’Argent Franchising was

            separate from the other D’Argent Companies, like getting separate “tax-exempt” Sam’s Club

            cards for CC’s and Huddle House.

                     14.     Justin told me he had to make substantial “adjustments” to Huddle House to make

            it look like D’Argent Franchising was separate from the other D’Argent Companies. I don’t

            know what these adjustments were.

                     15.     On August 11, 2020, Justin Giallonardo and I met about a money dispute. It had

            to do with the timesheets of my fiancée (who was working for D’Argent at the time). Justin and I

            resolved it by my fiancée not working for D’Argent anymore. Justin was okay with it after that.

                     16.     On September 8, 2020, Justin promoted me to be General Manager of both the

            Huddle House and the CC’s Coffee.

                     17.     On September 23, 2020, I was fired.

                     18.     Later – only after I had been identified as a witness in a lawsuit – Justin called the

            police on me and accused me of stealing from D’Argent. I was arrested. My case is still pending.

                I declare under penalty of perjury that the foregoing is true and correct.
                                                      1/21/2021
                ____________________ Date: ___________
                Richard Molina




                                                                  2
